Appeal from an award of disability compensation made under the Workmen’s Compensation Law by the State Industrial Board, from April 16, 1940, to September 24, 1940, at eight dollars per week, on account of reduced earnings. The only point involved is whether the evidence sustains the Board’s finding that the claimant was disabled after April 15, 1940. He did not return to work until September twenty-fourth. Claimant has sustained a fracture of the skull and concussion. A physician’s examination on April fifteenth showed that he was then partially disabled and that he could not work above the ground level. He was a handy man and had to climb ladders in his work. He, at that time, still suffered from pains in his head and dizziness. Award unanimously affirmed, with costs to the State Industrial Board. Present —Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.